 



Employment Agreement

 

 

This EMPLOYMENT AGREEMENT (“Agreement”) is dated on May 2, 2012 between Zhaoyang
Qiao (the “Executive”), a citizen of People’s Republic of China, ID number
610123197407100819, and China Natural Gas, Inc. (the “Company”), a Delaware
Corporation, with primary business address of No. 35 Tangyan Road, High-Tech
Zone, Xi’an 710065, Shaanxi Province, China. The Executive will be employed as
the Chief Financial Officer (“CFO”).

 

WHEREAS, the Company believes that Executive provides unique management services
for the Company and wishes to retain Executive as its Chief Financial Officer;
and

 

WHEREAS, the Company and Executive have reached the following understanding with
respect to the Executive's employment by the Company for a period of one year
commencing May 2, 2012; and

 

WHEREAS, the Company and Executive desire to evidence their agreement in writing
and to retain the Executive by the Company on terms set forth herein.

 

1. Employment, Duties and Acceptance.

 

1.1.Effective May 2, 2012, the Company hereby agrees to the continued employment
of Executive as the Chief Financial Officer ("CFO") and both parties hereby
accept such employment on the terms and conditions contained in this Agreement.
During the term of this Agreement, the Executive shall make him / her available
to the Company to pursue the business of the Company subject to the supervision
and direction of the Board of Directors of the Company ("Board" or "Board of
Directors").

 

1.2.The Company shall retain the Executive to serve as the Company’s full time
CFO. The scope and responsibilities of the CFO position include the following:

 

(a)To proactively contact and market the company to the investment community;
set up good relationship and communicate effectively with current and potential
investors



(b)To provide accurate information on the financial resources, obligations and
current activities of the Company to the relevant external parties, including
banks, funds, and investors;



(c)To formulate and implement relevant policies, procedures and strategies to
ensure the realization of the Company’s financial strategy;



(d)To establish a strong financial system and strict internal control procedure;



(e)To supervise all financial activities to ensure their compliance with law and
the Company’s policy;



(f)To be responsible for quality and timely filing of accurate US GAAP financial
reports;



 



1

 

 

(g)To establish and direct a mechanism to timely solve financial problems;



(h)To establish and direct a mechanism for reducing costs and increasing
efficiency;



(i)To be responsible for the Company’s financial planning;



(j)To participate in business development and strategic planning;



(k)To recommend investment policies, implement investment strategies based on
approved investment guidelines, and to manage investment transactions;



(l)To carry out strategic acquisition, capital management, financing etc.
pursuant to the requirements of the Board of Directors;



(m)To provide comments to the Executive Management Team and the Board of
Directors on financial issues of the Company;



(n)To actively aware of the changing rules and regulations in the US and China;



(o)Other responsibilities stipulated by the Board of Directors.

 

Meanwhile, the CFO is the primary resource of the Chief Executive Officer
(“CEO”) and department directors with respect to strategies and operations, and
will be responsible for the Company’s financial management and planning,
including the following: (1) Company strategy; (2) financial strategy; (3)
budget and control; and (4) financial management.

 

Company strategy

CFO shall play a major role in coordinating a comprehensive strategy to maximize
Company value:

 

(1) Ensure the existing plans are well based on the Company’s current business
to maximize the value to the Company;

 

1. Continuously assess the plan’s value creation potential;

 

2. Ensure the plans are targeted towards major problems faced by the Company. In
doing so, Executive should repeatedly research reasons and possibilities related
to changes in the Company’s operations and provide external references for value
creation (such as some business of value to other possible owner);

3. Advise the CEO and department directors regarding major proposals;

 

4. Formulate criteria for financial control and establish mechanism for progress
assessment

 

(2) Assist in developing the Company’s expansion strategy and creating
shareholder value.

 

1. Comment on the current market opportunities closely related to the Company’s
business;

 

2. Evaluate the Company’s capacity and assets to capitalize the market
opportunity; propose proper remedies for capacities lacking;

 



2

 

 

3. Provide business and financial evaluations regarding specific proposals.

 

Financial Strategy

 

CFO shall be responsible for the formulation and implementation of comprehensive
financial plans and strategies to provide support for the company's business and
create greatest value for shareholders.

 

(1) Propose capital and dividend policies for value creation;

 

(2) Design and manage Company presentation of the Company’s operations and plan
to the financial community;

 

(3) Negotiate major financial transactions, including loans, stock offerings and
buybacks;

 

Budget and Control

 

CFO shall formulate and implement a program to ensure the management obtain
correct information for goal setting, decision making and operation supervising:

 

(1)            Coordinates short-term budget compilation.

(2)            Evaluate main performance standards of each business unit.

(3)            Ensure business units are properly authorized;

(4)            Assess performance of business units with CEO and department
directors.

 

With CEO and the departments of the performance evaluation of business unit.

 

CFO shall ensure effective management of the Company’s financial issues:

 

(1)            Ensure timely reporting and effective compliance;

(2)            Establish internal control system to ensure the safety of the
company's assets;

(3)            Ensure effective and efficient management of cash / accounts
receivables / accounts payable;

(4)            Perform all tax reporting and tax obligations;

(5)            Seek opportunities to reduce the tax burden;

(6)            Maintaining close relationship with the Company’s banks;

(7)            Risk management and plan of the Company.

 

CFO shall be responsible for maintaining and management of important external
relations, including:

 

1. Financial institutions (Banks and investment Banks)

 



3

 

 

2. External auditors.

 

3. Supervising authorities and tax authorities.

 

1.3. The Executive shall perform his duties diligently and competently pursuant
to the requirements for the position.

 

1.4 Location. Except during periods of quarterly and annual filings with
Securities and Exchange Commission (“SEC”), CFO shall spend full of his time in
Xi’an headquarter.

 

1.5 The Board may assign the Executive such general management and supervisory
responsibilities and executive duties for the Company as are appropriate and
commensurate with Executive's position as CFO of the Company.

 

2. Compensation and Benefits.

 

2.1. The Company shall pay to Executive a salary of ¥200,000 pre-tax annually
and receive 12 pays each year, equal to a monthly salary of ¥16,666.66 .

 

2.2. The Executive shall pay personal income taxes pursuant to regulations of
the government tax agency, and the Company shall deduct a corresponding amount
from the monthly salary of the Executive and pay that amount on behalf of the
Executive to the relevant tax agency.

 

2.3. In addition to what is provided for under the foregoing Article 2.2, the
Company shall have the right to deduct from the Executives’ salaries for other
purposes in accordance with laws and regulations of the State.

 

3. Term and Termination.

 

3.1. The term of this Agreement is for a period of one year beginning on May 2,
2012 and terminating on May 1, 2013;

 

3.2 If both Parties desire to renew this Agreement, each Party shall notify the
other Party of its intent to renew this Agreement thirty days prior to the
expiration of this Agreement.

 

3.3. The Company, by notice to Executive, may terminate this Agreement for
cause. As used herein, "cause" shall include (a) the refusal in bad faith by
Executive to

carry out specific written directions of the Board, (b) intentional fraud or
dishonest action by Executive in his/her relations with the Company ("dishonest"
for these purposes shall mean Executive's knowingly making of a material
misstatement to the Board for the purpose of obtaining direct personal benefit);
or (c) the conviction of Executive of any crime involving an act of significant
moral turpitude after appeal or the period for appeal has elapsed without an
appeal being filed by Executive.

 

Notwithstanding the foregoing, no "cause" for termination shall be deemed to
exist with respect to Executive's acts described in clause (a)or (b) above,
unless the Board shall have given written notice to Executive (after five
(5)days advance written notice to Executive and a reasonable opportunity to
Executive to present his/her views with respect to the existence of "cause"),
specifying the "cause" with particularity and , within twenty (20) business days
after such notice, Executive shall not have disputed the Board's determination
or in reasonably good faith taken action to cure or eliminate prospectively the
problem or thing giving rise to such "cause," provided, however, that a repeated
breach after notice and cure, of any provision of clause (a) or (b) above,
involving the same or substantially similar actions or conduct, shall be grounds
for termination for cause upon not less than five (5) days additional notice
from the Company.

 



4

 

 

3.4. The Executive, by notice to the Company, may terminate this Agreement in
writing no less than 3 months if a "Good Reason" exists . For purposes of this
Agreement, "Good Reason" shall mean the occurrence of any of the following
circumstances without the Executive's prior express written consent:

 

(a)a material adverse change in the nature of Executive's title, duties or
responsibilities with the Company that represents a demotion from his/her title,
duties or responsibilities as in effect immediately prior to such change;



(b)a material breach of this Agreement by the Company;



(c)a failure by the Company to make any payment to Executive when due, unless
the payment is not material and is being contested by the Company, in good
faith;



(d)a liquidation, bankruptcy or receivership of the Company; or



(e)any person or entity other than the Company and/or any officers or directors
of the Company as of the date of this Agreement acquires securities of the
Company other than from Executive or his/her affiliates (in one or more
transactions) having 51% or more of the total voting power of all the Company's
securities then outstanding. Notwithstanding the foregoing, no Good Reason shall
be deemed to exist with respect to the Company's acts described in clauses (a),
(b) or (c) above, unless Executive shall have given written notice to the
Company specifying the Good Reason with reasonable particularity and, within
twenty (20) business days after such notice, the Company shall not have cured or
eliminated the problem or thing giving rise to such Good Reason; provided,
however, that a repeated breach after notice and cure of any provision of
clauses (a), (b) or (c) above involving the same or substantially similar
actions or conduct, shall be grounds for termination for Good Reason without any
additional notice from Executive.

 

4. Protection of Confidential Information; Non-Competition.

 

4.1. Executive acknowledges that:

 

(a)As a result of his current employment with the Company, Executive will obtain
secret and confidential information concerning the business of the Company and
its subsidiaries and affiliates (referred to collectively in this Article 4 as
the "Company"), including, without limitations, financial information, designs
and other proprietary rights, trade secrets and "know-how," customers and
sources ("Confidential Information").

(b)The Company will suffer substantial damage which will be difficult to compute
if, during the period of his/her employment with the Company or thereafter,
Executive should enter a business competitive with the Company or divulge
Confidential Information.

 



5

 

 



(c)The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.

 

4.2. Executive agrees that he will not at any time, either during the term of
this Agreement or thereafter, divulge to any person or entity any Confidential
Information obtained or learned by him as a result of his/her employment with
the Company, except (i) in the course of performing his/her duties hereunder,
(ii) to the extent that any such information is in the public domain other than
as a result of Executive's breach of any of his/her obligations hereunder, (iii)
where required to be disclosed by court order, subpoena or other government
process or (iv) if such disclosure is made without Executive's knowing intent to
cause material harm to the Company. If Executive shall be required to make
disclosure pursuant to the provisions of clause (iii) of the preceding sentence,
Executive promptly, but in no event more than 72 hours after learning of such
subpoena, court order, or other government process, shall notify, by personal
delivery or by electronic means, confirmed by mail, the Company and, at the
Company's expense, Executive shall: (a) take reasonably necessary and lawful
steps required by the Company to defend against the enforcement of such
subpoena, court order or other government process, and (b) permit the Company to
intervene and participate with counsel of its choice in any proceeding relating
to the enforcement thereof.

 

4.3. Upon termination of his/her employment with the Company, Executive will
promptly deliver to the Company all memorandum, notes, records, reports,
manuals, drawings, blue-prints and other documents (and all copies thereof)
relating to the business of the Company and all property associated therewith,
which he may then possess or have under his/her control;

 

4.4. During the period of employment: (A) Executive, without the prior written
permission of the Company, shall not, anywhere in the People’s Republic of
China, (i) enter into the employ of or render any services to any person, firm
or corporation engaged in any business which is directly in competition with the
Company's principal existing business at the time of termination ("Competitive
Business"); (ii) engage in any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee
consultant, advisor or in any other relationship or capacity; (iv) employ, or
have or cause any other person or entity to employ, any person who was employed
by the Company at the time of termination of Executive's employment by the
Company (other than Executive's personal secretary and assistant); or (v)
solicit, interfere with, or endeavor to entice away from the Company, for the
benefit of a Competitive Business, any of its customers. Notwithstanding the
foregoing, in the event the Company terminates this Agreement without "cause" or
if Executive terminates this Agreement for Good Reason under Article 3.5 hereof,
Executive's obligations under this Article 4.4 shall terminate one month
following termination.

 

4.5. If Executive commits a breach of any of the provisions of Articles 4.2 or
4.4, the Company shall have the right to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
breach or threatened breach will cause irreparable injury to the Company and
that money damages will not provide an adequate remedy to the Company.

 

5. Rewards and Penalties

 

5.1 Executives should abide by the provisions of the company law includes
attendance management system, various rules and regulations, and in accordance
with the relevant provisions of the company card timing. Personal phone will
remain open 24 hours, ensure unblocked communication at any time, maintain
effective communication with overseas investors, Otherwise, the company will be
in accordance with the relevant system for punishment, Meanwhile, the chief
financial officer of the company chairman for reporting directly.

 



6

 

 

5.2. Without written consent of the Company, Executive shall not accept money,
gift or any other kinds of benefits from any customer, collaborating company or
other related company.

 

5.3. Executive shall serve the Company faithfully and competently during the
term of employment, and the Company will not permit Executive to engage in any
other job during the term of employment.

 

 

5.4. The Company shall impose penalties on Executive pursuant to regulations of
the Company, if Executive violates the Company’s rules or regulations.

 

6. Liability for Breach

 

6.1   If either Party to this Agreement is under any of the following
circumstances, the Party shall be liable for breach of the Agreement:

 

(a)The Company violates the provisions of this Agreement and unilaterally
rescinds this Agreement, unless otherwise provided by this Agreement;

(b)The EXECUTIVE resigns without the Company’s consent.

 

6.2. Either Party in breach of this Agreement shall pay the other Party
liquidated damages. The standard liquidated damages shall be equal to twice of
the salary Executive has actually received in the month prior to the date of the
breach.

 

6.3. If the liquidated damages provided for under the foregoing Article 6.2 is
not enough to cover the losses of the other Party, then the breaching Party
shall compensate the other Party for the actual losses caused by the breach.

 

6.4. Executive warrants (1) that all the relevant information he provides to the
Company, including without limitations his/her identification, address, academic
credentials, work experiences and professional skills are true; (2) that, by
working for the Company and by entering into this Agreement with the Company,
Executive does not violate any agreement on confidentiality or non-competition
entered into with his/her previous employer or any other company or individual.
If Executive breaches this warranty, the Company has the right to rescind this
Agreement and demand that Executive compensate the Company for any losses due to
the breach.

 

7. Miscellaneous Provisions.

 

7.1. All notices provided for in this Agreement shall be in writing, and shall
be

deemed to have been duly given when delivered personally to the party to receive
the same, when transmitted by electronic means, or when mailed first class
postage prepared, by certified mail, return receipt requested, addressed to the
party to receive the same at his/her or its address set forth below, or such
other address as the party to receive the same shall have specified by written
notice given in the manner provided for in this Article 7.1. All notices shall
be deemed to have been given as of the date of personal delivery, transmittal or
mailing thereof.

 

If to Executive: _________________________________________________

 

If to the Company: Address for : 19th Building B Van Metropolis, Tang Yan Road,
Hi-tech Zone, Xian

 



7

 

 

7.2. In the event of any claims, litigation or other proceedings arising under
this Agreement (including, among others, arbitration under Article 3.4), the
Executive shall be reimbursed by the Company within thirty (30) days after
delivery to the Company of statements for the costs incurred by the Executive in
connection with the analysis, defense and prosecution thereof, including
reasonable attorneys' fees and expenses; provided, however, that Executive shall
reimburse the Company for all such costs if it is determined by a non-appealable
final decision of a court of law that the Executive shall have acted in bad
faith with the intent to cause material damage to the Company in connection with
any such claim, litigation or proceeding.

 

7.3. The Company, shall to the fullest extent permitted by law, indemnify
Executive for any liability, damages, losses, costs and expenses arising out of
alleged or actual claims (collectively, "Claims") made against Executive for any
actions or omissions as an officer and/or director of the Company or its
subsidiary. To the extent that the Company obtains director and officers
insurance coverage for any period in which Executive was an officer, director or
consultant to the Company, Executive shall be a named insured and shall be
entitled to coverage thereunder.

 

7.4. All questions with respect to the construction of this Agreement, and the
rights and obligations of the parties hereunder, shall be determined in
accordance with the law of China applicable to agreements made and to be
performed entirely in China.

 

7.5 This agreement is unenforceable in some terms of legal force, by which no
other terms in this agreement will be affected, the agreement will continue to
be executed, as there is no provision of the agreement shall not force has been
carried out.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



   By:  Shuwen Kang               CEO of China Natural Gas Inc.             BY: 
Zhaoyang Qiao



 



8

 

 



